Title: To Thomas Jefferson from Lucy Paradise Barziza, 29 November 1788
From: Barziza, Lucy Paradise
To: Jefferson, Thomas



Excellency
 November 29th. 1788. Bergamo.

I have so many proofs of the Goodness you have had and still continue to have for our family, and also of the many politenesses, and acts of friendship you have shewn to my parents since their stay at Paris, that I am certain that you will daigne hear me upon many important subjects of which I shall desire your advice, and beg your protection, the only means which will secure the honour and happiness of my Parents, my own; and that of my poor children.—You know very well that my father and Mother since they have been together, in vanities and a bad economy have squandered away not only their annual incum, but also, all Moneys, which they could have disposed of; that brought in such a disagreable situation, instead of drawing back from their Useless expenses, have sold all the Valuable things, they had, and even their necessaries; however, still continuing in the same train, have made considerable debts in London, which obliged them to quite that place, and go to America; in which place, after staying a few months, as my father told me; they were obliged to quite that Country on account of the expenses which had been made, and not being willing to put themselves in more disagreable circumstances, come to Europe without a penny. You sir was so kind as to provide them with money at Paris. Instead of Rejoicing, and taking care of that provision in dinners, caprices, and ridiculous things threw away all their money and reduced themselves to come to our house without a penny in there pocket.—Since they have been with us, Count Barziza has been obliged to provide all their wants.—Permit me sir to stop here, and inform you of the character of my husband letting you know also of every thing that has passed.—Count Barziza is a man extremely  delicate and in this country is extremely esteemed, and bares a very great reputation. This was the reason he was desirous his parents should cut a good figure at his house. He spared nothing be with his head, or with his purse, during their stay; the first Noblemen came to see them, and shewed them all possible distinctions so that I am certain they cannot be but perfectly contented. My Husband has never recieved from them a single penney he has been obliged even to make me the common necessaries; the considerable diamonds he has given me, he has made with great address believe to the World, that it is my Parents that has given them to me. But what will still more surprise you is that ever since I have been with him, never he has given me the least Mortifications or even shewed to me the least displeasure, on the contrairy he has treated me with the greatest delicacy as if I had brought him the greatest of fortunes. And his tenderness towards me increases more, and more, which to me is a very great comfort. But on the other hand it is very Mortifying to a feeling person to see that on the part of my parents they do not answer to this treatment.—Mr. Anderson having refused to pay the sum of a 100 pounds sterling to my father, and notwithstanding, both being determined to return to England, Count Barziza offered to pay them the sum of money, amounting to 80 pounds. From this I leave you to judge of the character of my Husband, and in what manner he has acted towards my parents.—On their arrival at our House my father informed my Husband of the Situation of his Affairs. I am sure he cannot have found in his son in Law but a true friend; so that he interested himself with all his heart. He has tried all possible means to comfort my father and to put him in some way of a sure establishment. I know many projects have been made; one of which was not disliked and was prefered to with the advise of Mr. Short who was so kind as to pass some days at our house. This project as well my father, as Count Barziza left it undetermined; untill you had given your advise, and it had met with your approbation; for which reason my father has insisted on Count Barziza’s accompanying him to Paris which is determined upon and on Tuesday next they set out upon their journey. This, Sir, added to the many afflictions I have suffered on my parents account, and the situation in which I am very near my lying in, you must immagine what a sacrifice I have made. Every thing however I give to the Good God, If as I hope, I shall see all things arranged so as to render all parties contented. My trust in your virtue and goodness is the only thing that supports me under such afflictions. I desire you Sir to extend your goodness  upon our poor family, which I am sure God almighty will give you the merit of; and we shall all be under eternall obligations to you. But above all things I have mentioned, give me leave to recommend to your care my Husband, and that he may make all possible haste to return to me, as he has promised me he will as soon as he possibly can. I was determined to Inform you of every thing that has passed; as from you and you alone depends all our quiet and happiness.—I have written this letter in secret from my husband and my Parents and I trust to your prudence, to make the use of it that you shall think proper. I must inform you that these last days My father was with me he has behaved himself extremely well; not only in giving me the little Silver plate he had with him, but besides a great number of promises, and he has signed a paper with which he obliges himself to pay me the sum of 150 pounds a year, during his lifetime, begining in the Month of March 1790. But this paper has been upon the condition that my husband come with him to Paris.—Pray excuse so long a letter but remember that I am a Daughter, a Wife, and a Mother, and that these three titles ought to plead an excuse for the trouble I give you, since I have all my hopes in you. I have the Honour to be Your Excellency’s Your Most obliged and humble Servant,

Lucy Barziza

